                                                                                                                         Reset Form

 1                                    UNITED STATES DISTRICT COURT
 2                                   NORTHERN DISTRICT OF CALIFORNIA
 3                                                     )
     In re Application of Latvia MGI Tech                           20-MC-80152
                                                       )   Case No: _______________
 4                                                     )
                                       Plaintiff(s),   )   APPLICATION FOR
 5                                                     )   ADMISSION OF ATTORNEY
              v.
                                                       )   PRO HAC VICE
 6                                                     )   (CIVIL LOCAL RULE 11-3)
                                                       )
 7                                                     )
                                       Defendant(s).
                                                       )
 8
         I, Joseph Milowic, III                   , an active member in good standing of the bar of
 9    the State of New York        , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Petitioner Lativa MGI Tech SIA, et al.       in the
                                                                David L. Bilsker
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      51 Madison Avenue, 22nd FL                            50 California Street, 22nd FL
14    New York, NY 10010-1601                               San Francisco, CA 94111-4788
       MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 849-7225                                        (415) 875-6432
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    josephmilowic@quinnemanuel.com                        davidbilsker@quinnemanuel.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 4622221      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 09/23/20                                                 Joseph Milowic, III
22                                                                                          APPLICANT

23
                                      ORDER GRANTING APPLICATION
24                              FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Joseph Milowic, III                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communicationATwith,
                                                                                   ISTRIC
                                                                               ES D localT Cco-counsel
                                                                            T
                                                                                                         O




     designated in the application will constitute notice to the party.
                                                                              S




                                                                                                          U




27
                                                                             ED




                                                                                                           RT




                                                                                            VED
                                                                         UNIT




                                                                                       APPRO
     Dated:        October 6, 2020
28
                                                                                                                 R NIA




                                                                                            rr ick
                                                             UNITED STATES DISTRICT/MAGISTRATE     JUDGE
                                                                         NO




                                                                                     m H. O
                                                                            e Willia
                                                                                                                 FO




                                                                                   Judg
                                                                          RT




                                                                                                             LI




                                                                                  ER
                                                                             H




                                                                                                         A




                                                                                                             C
     PRO HAC VICE APPLICATION & ORDER                                                  N
                                                                                           D IS T IC T O
                                                                                                         F                October 2012
                                                                                                 R
